DETAILED CORRESPONDENCE
This Office action is in response to the amendment received April 22, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 6, 11, 13, 15, 16, 20, 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al (2010/0009297).
The claimed invention recites the following:


    PNG
    media_image1.png
    631
    622
    media_image1.png
    Greyscale

YAO et al disclose a lithographic method wherein a bottom antireflective coating (BARC) is coated on a substrate, next a photoresist is coated over the BARC, exposed and developed, see Litho Performance Evaluation of Litho Formulation Examples 1-3 in paragraphs [0068] – [0073] on pages 17- 18.  
Applicants are directed to page 8 for the following structure which meets claim 1:

    PNG
    media_image2.png
    202
    398
    media_image2.png
    Greyscale

This structure meets the R group when it is a substituted alkyl group and R1 and R2 are alkyl group and is other than hydrogen or a resin linker.   
	YAO et al lacks a working example using the copolymer on page 8, however it is clear that the skilled artisan is directed to use any of the disclosed copolymer in the anti-reflective underlayer with the reasonable expectations of having a photoresist pattern with no standing waves, no footing and no scumming demonstrating the efficacy of the bottom anti-reflective coating.
	With respect to new claim 20 further comprising exposing the photoresist composition layer to patterned activating radiation, applicants are directed to paragraphs [0068], [0070] and [0072].
With respect to new claims 26-28, YAO et al meets the R group for an “optionally substituted carbon alicyclic group as seen in paragraph [0028] for an unsubstituted 6-member ring shown here:	
    PNG
    media_image3.png
    642
    411
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of the BARC art to use any of the tetra (alkoxyalkyl) glycoluril compounds as listed in paragraph [0024] of YAO et al and reasonable expect same or similar results for a photoresist having no standing waves, no footing/scum and good collapse margin properties which indicate good lithographic performances of the BARC.
Claims 17-19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art references disclose the claimed structures in claims 17 and 22-24 wherein the R is a carbocyclic aliphatic group or an aromatic moiety as recited or the optionally substituted alkoxy and optionally substituted alkylthio of claims 18 and 19.
Claim 25 is allowed.
None of the prior art references disclose the resin having the specific glycouril structures are recited in claim 25.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

							/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
May 19, 2022